Judgment unanimously reversed on the law and on the facts, the decision vacated, and the complaint dismissed on the law with costs to defendants-appellants. The sudden and high speed traverse of the highway by the second ear and its coming to rest directly in the path of the ear driven by defendant Furman resulted in an emergency not of his doing and not reasonably to have been anticipated by him. Confronted with the sudden emergency, this defendant was “not obliged to exercise the best judgment” (Rowlands v. Parks, 2 N Y 2d 64, 67.) As a matter of law, bearing in mind the distances between and the speed of the vehicles, and under all the circumstances, the defendant did not have reasonable opportunity for deliberate action to avoid this accident. On the record here, the plaintiff failed to establish actionable negligence on the part of defendants-appellants. (See Rowlands v. Parks, supra; Meyer v. Whisnant, 307 N. Y. 369; Wolfson v. Darnell, 15 A D 2d 516.) Settle order on notice. Concur •—Botein, P. J., Breitel, Rabin, McNally and Eager, JJ.